Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed combination of features, including adding half of a target amount of refrigerant that is different than the full amount of refrigerant to be added at a time, iteratively, until the amount of refrigerant added falls within a specified error of the target amount different from the full amount to be added.
Nishimura et al (US Patent Application Publication No. 2011/0000234, previously of record) discloses adding an amount of refrigerant less than the total amount to be added (see step S27 in figure 32) in an iterative process (see step s30 in figure 32). However, Nishimura does not disclose adding less than the full target amount of refrigerant at a time, and does not explicitly disclose using an error in determining whether the amount added is sufficient.
Similarly, Toyoshima et al (US Patent Application Publication No. 2009/0126375, previously of record) discloses iteratively adding refrigerant, but discloses neither a target amount different than the full amount to be added nor adding less than the full amount desired.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's arguments filed January 19, 2021 have been fully considered and they are persuasive. However, as noted in the Non-final rejection of October 19, 2020, the applicant has not used black ink for the amendments to the specification and claims.

CFR 1.52 (a) (1) (v) clearly and explicitly states that all papers must have sufficient clarity and contrast for electronic capture by use of digital imaging and optical character recognition. Because the human eye is better at determining what characters are on a paper than OCR systems, the examiner has been able to determine that the claims are allowable. However, it is strongly suggested that the applicant view the files of the instant application as shown in PAIR, and re-submit any documents for which they are not certain the characters will be recognized. In particular, the use of gray ink, even a dark gray, for subscripts and superscripts does not lend itself to clarity. If the applicant does not submit sufficiently clear copies, the printer may print a patent with typos in it, such as a ‘t’ or a ‘j’ instead of ‘i’ as the subscript. Therefore, a submission of at least the claims using black ink is strongly suggested.

Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763                                                                                                                                                                                         /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763